In a proceeding to compel arbitration pursuant to CPLR 7503, the petitioner appeals, as limited by its brief, from so much of an order of the Supreme Court, Queens County (Lisa, J.), dated January 25, 1999, as denied the petition and dismissed the proceeding.
Ordered that the order is affirmed insofar as appealed from, with costs.
A party will not be compelled to arbitrate and, thereby, to surrender the right to resort to the courts, absent “ ‘evidence which affirmatively establishes that the parties expressly *635agreed to arbitrate their disputes’ ” (Matter of Waldron [Goddess], 61 NY2d 181, 183; Schubtex, Inc. v Allen Snyder, Inc., 49 NY2d 1, 6). The agreement must be clear, explicit, and unequivocal (see, Matter of Acting Supt. of Schools [United Liverpool Faculty Assn.], 42 NY2d 509, 512) and must not depend upon implication or subtlety (see, Matter of Waldron [Goddess], supra). The petitioner failed to affirmatively establish that the parties agreed to arbitrate their dispute. Bracken, J. P., Santucci, Altman and Florio, JJ., concur.